 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


TINA M. WINKLER Individually and as                  *
Mother and Next Friend of JW, et al                  *      Case No. 18-cv-00865-PX
                                                     *      [Case No. 442152-V]
                                                     *
       Plaintiffs                                    *       Judge Paula Xinis
                                                     *
vs.                                                  *
                                                     *
MEDTRONIC, INC., et al.                              *
                                                     *
       Defendants                                    *


                         SECOND AMENDED COMPLAINT

       [Plaintiffs by counsel, file this Amended Complaint to correct the misnomer of

“Medtronic, Inc.,” as “Medtronics, Inc.” in the original Complaint filed herein, and state:]

       TINA M. WINKLER, Individually, and as Mother and Next Friend of JW, a

minor, MADELINE WINKLER, KELLY WINKLER and STEHANIE LACONIA,

Plaintiffs, sue MEDTRONIC, INC., AND HEARTWARE, INC., Defendants, and for

cause of action state:

       1. Plaintiffs are the surviving children and spouse of John C. Winkler, deceased.

John C. Winkler died on January 6, 2015, as a result of a defective [Left Ventricular

Assistive Device (LVAD)] Ventricular Assist system manufactured by the Defendant

Heartware, Inc., which has since been acquired by the Defendant Medtronic Inc.

       2. This court has jurisdiction over Defendants pursuant to the Maryland “long

arm” statute, Courts & Judicial Proceedings Article, §6-103, in that the Defendants

regularly do or solicit business in the State of Maryland, and derive substantial revenue
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 2 of 12



from goods used or consumed in the State of Maryland.       The Defendant Medtronic,

Inc., acquired the Defendant Heartware, Inc., and, as its successor, is liable for

injuries and damages caused by its defective products.

       3. Plaintiff Tina Winkler maintains this action individually and as the Mother

and Next Friend of JW, a minor, and the son of John C. Winkler. Plaintiffs Madeline

Winkler, Kelly Winkler and Stephanie Laconia maintain this action as the surviving adult

children of John C. Winkler.

       5. [Defendants are the manufacturers of a left ventricular device system known as

the “Heart Mate II” System, which was implanted into Plaintiff’s decedent in August,

2014 at Duke University Hospital, in North Carolina.       The purpose of the LVAD

device was to serve as a “bridge” to provide life sustaining left ventricular function to

Plaintiffs’ decedent’s heart while he awaited a heart transplant. On January 4, 2015, the

LVAD device suddenly and without warning lost power, depriving John C. Winkler of

heart function.   The back-up systems which were intended to insure the operation of the

LVAD system failed, and Plaintiffs’ decedent John C. Winkler suffered a cardiac arrest

and died on January 6, 2015.]]

       4. Defendants are the manufacturers of a ventricular assist system known

as the “HeartWare Ventricular Assist System,” (“HVA System”). This system

consists of a LVAD pump, a controller, external power (battery, AC adapter and

DC adapter), and a battery charger.         The LVAD pump is implanted into the

patient and connects to the controller through a driveline. The power sources

connect to the controller. The controller is intended to monitor the power sources

                                              2
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 3 of 12



and to warn the user when power is low or is lost.     The loss of power is

potentially fatal, as the pump will cease working immediately.

       The HeartWare LVAD pump was implanted into Plaintiff’s decedent on

August 26, 2014 at Duke University Hospital, in North Carolina.      The purpose of

the HVA System was to serve as a “bridge” to cardiac transplantation in patients at

high risk of death from refractory end-stage left ventricular heart failure. The

device was intended to provide life sustaining ventricular function to Plaintiffs’

decedent’s heart while he awaited a heart transplant. On January 4, 2015, John

Winkler had two batteries connected to the controller, the primary and the back up

battery. The manner in which the HVA system is intended to work is, when one

battery was depleted (25% of capacity), the controller would automatically switch to

the back up battery for power.    However, in this instance, the back-up battery was

defectively manufactured due to faulty cells, and was fully depleted. When the

controller switched to the back up battery, there was no power to operate the pump.

When the system lost all power, the pump stopped working depriving John C.

Winkler of heart function.     When the pump stopped working, John C. Winkler

suffered a cardiac arrest from which he died on January 6, 2015.

        5. On November 20, 2012, HeartWare, Inc., received premarket approval

for the “HeartWare Ventricular Assist System” as a Class III device from the

United States Food and Drug Administration. The batteries for the HVA System

are expected to function through a minimum of 500 charge and discharge cycles to

provide patient support for at least one year. Defectively manufactured batteries

                                           3
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 4 of 12



which fail to hold a charge due to faulty cells violate the standards required by the

FDA for premarket approval of the HVA System.

       6. The HVA System is comprised of various components, which include

battery packs, chargers, controllers, AC adapters, HVAD monitors.               The HVA

System was designed and assembled by Defendants.             The various components of

the Defendants’ HVA System were manufactured by various third party

manufacturers, who are not Defendants in this action. Upon information and

belief, the components of the HVA System in use at the time of John Winkler’s

injury were assembled into the final HVA System by Defendants at their

manufacturing facility located in Minnesota. This would include defectively

manufactured batteries and/or controllers. Accordingly, the “wrongful act” that

resulted in the death of John C. Winkler, occurred in the State of Minnesota

                                       [COUNT ONE
                                     (Negligent Design)


       Plaintiffs incorporate the facts and allegations of Paragraphs 1-5 hereof and for

further cause of action state:

       6. In their design of the LVAD system, Defendants has a duty to design their

product so as to fit the purpose for which it was intended, to reproduce the pumping

action of the left ventricle in a safe and reliable manner in order for the heart to function,

with the knowledge that failure of the device would result in the death of its user.




                                               4
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 5 of 12



       7    Defendants were negligent in the design of the LVAD that was in use by

Plaintiffs’ decedent Johns C. Winkler, in that the design failed to insure its function in

safe and reliable manner to avoid battery failure without notice to the user.

       8.   As a result of the negligent design of Defendants’ product, on January 4,

2015, the LVAD in use by Plaintiffs’ decedent John C. Winkler suddenly and without

warning lost power, without notice to Plaintiffs’ decedent John C. Winkler, causing him

to suffer a cardiac arrest and die to January 6, 2015.]



                                        COUNT ONE
                                   (Negligent Manufacture)


       Plaintiffs incorporate the facts and allegations of Paragraphs 1-6 hereof, and

for further cause of action state:

        7. In their manufacturer of the HVA System, Defendants had a duty to

manufacture their product so as to fit the purpose for which it was intended, to

reproduce the pumping action of the left ventricle in a safe and reliable manner in

order for the heart to function, with the knowledge that failure of the device would

result in the death of its user.

       8.    Defendants were negligent in the manufacture of the HVA System that

was in use by Plaintiffs’ decedent Johns C. Winkler at the time of his death in that

the “back up” battery contained faulty cells and lost power prematurely. The

components, particularly the batteries and controllers that provided the source of

power to the HVA System devices were negligently manufactured and failed to

                                              5
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 6 of 12



provide power to the LVAD pump in a safe and reliable manner causing it to fail

without notice to the user of the device.    Due to defective manufacture, one of the

batteries in use by Plaintiffs’ decedent lost power and was intended to switch to a

backup battery. However the back up battery was defective in manufacture and,

when the controller switched to it, there was no power to power the device. The

system was further defectively manufactured due to the failure to warn the user that

the back-up battery was totally depleted.

       9.    As a result of the negligent manufacture of Defendants’ product, on

January 4, 2015, the LVAD device in use by Plaintiffs’ decedent John C. Winkler

suddenly and without warning lost power, without notice to Plaintiffs’ decedent

John C. Winkler, causing him to suffer a cardiac arrest and die on January 6, 2015.



                                       COUNT TWO
                                     (Failure to Warn)

       Plaintiffs incorporate the facts and allegations of Paragraphs 1-9 hereof, and

for further cause of action state:

       10.     Defendants knew or should have known that the batteries in use by

patients were defective due to faulty cells and that they could fail without sufficient

notice to users to allow for alternative power source to the LVAD to avoid serious

injury or death.

       11.     Defendants failed to timely notify and warn the users of its HVA

System, including Plaintiffs’ decedent John C. Winkler, of the product defect and


                                            6
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 7 of 12



the potential for serious injury or death in the event of a total loss of power to the

LVAD.

        12.     As a result of Defendants’ failure to timely notify and warn

Plaintiffs’ decedent of the faulty and defective batteries, the HVA System in use by

Plaintiffs’ decedent suddenly and without warning lost power without notice to

Plaintiffs’ decedent John C. Winkler, causing him to suffer a cardiac arrest and die

on January 6, 2015.

                                     [COUNT TWO
                                 (Negligent Manufacture)


        Plaintiffs incorporate the facts and allegations of Paragraphs 1-5 hereof, and for

further cause of action state:

        [9.   In their manufacturer of the LVAD system, Defendants had a duty to

manufacture their product so as to fit the purpose for which it was intended, to reproduce

the pumping action of the left ventricle in a safe and reliable manner in order for the heart

to function, with the knowledge that failure of the device would result in the death of its

user.

        10    Defendants were negligent in the manufacture of the LVAD that was in use

by Plaintiffs’ decedent Johns C. Winkler, in that the components particularly the batteries

and controllers that provided the source of power to the LVAD devices were negligently

manufactured and failed to provide power to the LVAD device in a safe and reliable

manner and failed to provide power to the LVAD device, causing it to fail without notice

to the user of the device.

                                              7
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 8 of 12



       11.    As a result of the negligent manufacture of Defendants’ product, on January

4, 2015, the LVAD in use by Plaintiffs’ decedent John C. Winkler suddenly and without

warning lost power, without notice to Plaintiffs’ decedent John C. Winkler, causing him

to suffer a cardiac arrest and die to January 6, 2015.]



                                    COUNT THREE
                                  (Breach of Warranty)

       Plaintiffs incorporate the facts and allegations of Paragraphs 1-9 hereof and for

further cause of action state:

       12.     Defendants expressly and impliedly warranted that the [LVAD device]

HVA System used by Plaintiffs’ decedent was free from design and manufacturing

defects and was fit for its intended purpose, to provide life sustaining circulation of blood

circulation of blood to the user. Defendants knew that failure of its device would be

catastrophic and fatal.

       13.     Plaintiffs’ decedent was the intended user of Defendants’ product and used

it in accordance with the instructions provided by Defendants.

       14.     Defendants breached their express and implied warranties that their

product was free from design and manufacturing defects and was fit for its intended

purpose by providing defectively manufactured batteries to operate the device.

       15.     As a result of the breach of warranty by Defendants, on January 4, 2015,

the LVAD in use by Plaintiffs’ decedent John C. Winkler suddenly and without warning




                                              8
 Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 9 of 12



lost power without notice to Plaintiffs’ decedent John C. Winkler, causing him to suffer a

cardiac arrest and die on January 6, 2015.

                                     COUNT FOUR
                                     (Strict Liability)

        Plaintiffs incorporate the facts and allegations of Paragraphs 1-9 hereof, and for

further cause of action state:

        16.   Defendants sold the [LVAD device] HVA System that was in use by

Plaintiffs’ decedent John C. Winkler at the time of his cardiac arrest on January 4, 2015,

and he was an intended user of the product.

        17. The defective [design and] manufacture of the batteries [of the Defendants’

product] rendered the product defective and unsafe and unreasonably dangerous for use

by Plaintiffs’ decedent John C. Winkler.

        18. The defendants’ HVA System [LVAD system] that was assembled by

Defendants remained unchanged from its original design and manufacture and was in the

same condition at the time of Plaintiffs’ decedent’s injury and death.

        19. As a result of Defendants’ defectively [designed and] manufactured product,

John C. Winkler suffered a cardiac arrest on January 4, 2015, and died on January 6,

2015.


                                     COUNT FIVE
                                    (Wrongful Death)

        Plaintiffs incorporate the facts and allegations of Paragraphs 1-19 hereof and for

further cause of action state:


                                              9
Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 10 of 12



       20.    As a direct and proximate result of the aforesaid [negligence] negligent

manufacture and breach of warranty by Defendants, Plaintiffs’ decedent John C. Winkler

suffered a cardiac arrest on January 4, 2015, and died on January 6, 2015.

       21. As a direct and proximate result of the aforesaid negligent manufacture

[negligence] and breach of warranty by the Defendants, and the resultant death of her

husband John C. Winkler, Plaintiff Tina Winkler has suffered [those] injuries and

damages[ provided by the Virginia “Wrongful Death Act,” ] including, but not limited

to: sorrow, mental anguish, loss of society and companionship, the loss of income,

services, protection, care and assistance that her husband would have provided, as well as

mental anguish and emotional pain and suffering from the loss of her husband John C.

Winkler, funeral expenses, and has been otherwise injured and damaged.

       22. As a direct and proximate result of the aforesaid [negligence] negligent

manufacture and breach of warranty by the Defendants, and the resultant death of their

father John C. Winkler, Plaintiffs JW, Madeline Winkler, Kelly Winkler and Stephanie

Laconia have suffered and will suffer in the future sorrow, mental anguish, and loss of

society, companionship, comfort, guidance, kindly offers and advice of their father and

have lost the income, services, care and assistance that would have been provided to them

by John C. Winkler, and have been otherwise injured and damaged.

       23.     Plaintiffs request that they be awarded damages in accordance with the

[Virginia Wrongful Death Act, Virginia Code §8.01-50, et seq,] for pecuniary loss,

medical expenses, funeral expenses, for loss of services, including care, attention,



                                             10
Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 11 of 12



companionship, and society, and for the grief, solace, sorrow and suffering occasioned by

the injury and death of John C. Winkler.

       WHEREFORE, Plaintiffs Tina M. Winkler, individually and as Mother and Next

Friend of JW, Madeline Winkler, Kelly Winkler and Stephanie Laconia, Plaintiffs, claim

and demand judgment against the Defendants Medtronic, Inc., and Heartware, Inc., in an

amount in excess of Seventy Five Thousand Dollars ($75,000.00), plus interest and the

costs of these proceedings.



                                              /s/ John J. Sellinger____________
                                              John J. Sellinger #05236
                                              Greenberg & Bederman, LLC
                                              1111 Bonifant Street
                                              Silver Spring, MD 20910
                                              (301) 589-2200
                                              (301) 589-9424 (fax)
                                              jsellinger@gblawyers.com

                                              Attorneys for Plaintiff




                                     JURY DEMAND


       Plaintiffs demand and a trial by jury on all issues so triable.



                                              /s/ John J. Sellinger____________
                                              John J. Sellinger


                                             11
Case 8:18-cv-00865-PX Document 63-1 Filed 03/05/19 Page 12 of 12




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 5th day of March, 2019, the foregoing document
was filed via the Court’s CM/ECF system upon

Matthew W Saxon, Esquire,
Winston & Strawn, LLP
700 K. Street,, N.W.
Washington, D.C. 20006-3871

and

Scott Ahmad, Esquire
DaWanna McCray, Esquire
Winston & Strawn, LLP
35 Wacker Drive, Chicago, IL 60601

Attorneys for Defendants.
                                         /s/ John J. Sellinger
                                         John J. Sellinger




                                        12
